          Case 1:20-cr-00470-PKC Document 25
                                          26 Filed 12/31/20
                                                   01/04/21 Page 1 of 1

                                                                        Application GRANTED.
                                                                        SO ORDERED.
                                                                        1/4/21
                                   George Robert Goltzer
                                     Attorney At Law
                                    152 West 57th Street
                                         8th Floor
                                   New York, NY 10019

 Ying Stafford                                                           Tel. (2 12) 608-1260
 Associate Counsel                                                       Fax (1646) 430-8944
                                                                         Cell: (917) 553-6704
                                                                          grgoltzer@gmail.com

                                        December 30 , 2020

Hon. Kevin P. Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
Via ECF

                               Re: United States v. Kenneth Wynder, 20 Cr. 470 (KPC)

Dear Judge Castel:

        Please accept this letter as an application, on behalf on Kenneth Wynder, on consent of the
government and without objection from Probation, modifying the conditions of his release to the
extent of permitting hin to travel from is Pennsylvania home to Fredericksburg in the Eastern
District of Virginia to visit a friend. A detailed itinerary has been sent by me to Pennsylvania
Probation Officer Dempsey at the request of SDNY Probation. Mr. Wynder would leave for
Virginia on Sunday, January 3, 2021 and return to his home on Tuesday, January 5, 2021.

         If this application is agreeable, may I impose upon Your Honor to “so order” this letter and
post it on ECF. Thank you for your consideration. I remain

                                      Respectfully,
                                      S/GRGoltzer
                                      George R. Goltzer

All parties via ECF

GRG/ms



                                                -1-
